The opinion of the Court was delivered by
Chipman, Ch. J.
It is a point clearly settled, that members of a private corporation cannot be witnesses, in questions relating to the rights of such corporation ; but, as it relates to public corporations, the question seems not to be so well settled. In England, those corporations, which may be called public corporations, such as cities, boroughs &c. have, for the most part, some distinct rights, which, as to such corporations, are in the nature of private rights. In the exercise of such rights, they are to be considered, as private corporations. But these corporations have powers, which áre in fact a portion of the public government of the kingdom, which they exercise with local, am! other limitations. They have also certain powers of self government; such as the power of making by laws for the government of their own members, andof carrying them into effect, by penalties, and by prosecutions in the Courts of the corporation. In this respect, their situation is different from that of a private corporation. In prosecutions under such by latvs to recover a penalty to the use of such corporations, there is no-*252more reason why the members of such corporation, should, on account of their interest, be considered as incompetent witnesses, than there is, that the citizens of this state, in a prosecution to recover a penalty, to the use of the State, should he considered as incompetent witnesses, on account of their interest. In such cases, the dif~ ficulty seems to arise for want of a clear distinction between public and private interests; they are often so blended, that it is difficult to mark the precise line which divides them.
In this State, towns are not only public corporations, but are, in a good degree, constituent parts of the great body politic; and are entrusted, each within its own limits, with many functions of the public government. Taken in this view, I should be strongly in-dined to admit the members of town corporations as witnesses, agreeably to the rule laid down by Swift. But,. in the present case, it is not necessary to decide this question; for as Hurtwell, the witness, although an inhabitant of Readsborough, was not liable to pay taxes to the town, the Court are unanimously of opinion, that, by the settled rules of the common Jaw, he was a competent wItness, there must therefore be
Judgment on the Verdict.
Sec the following act, passed (lie second day of November, 1216, by which it is enacted, "That, hereafter, when any cause shall be pe~ding before any Court in this State, wherein a co fly, town, city, borough, parish or school district, is a party, or interested, th~ inhabitants of such county, town city, borough or ~ht,o1 district, (who are not otherwise disqualified,) shall be admit. ted as compete it witnssees, in such case, any law or usage to the contrary nut~ withstanding."